Per Curiam.
As the law governing appeals to this court existed at the time of the rendition of the judgment (June, 1890), this court was without jurisdiction to entertain the appeal. The judgment did not. amount to $100, exclusive of costs, nor did it relate to a franchise or freehold. Code, § 388. By the act creating the court of appeals, the jurisdiction of this court to review money judgments rendered by district courts has been still further restricted. Session Laws, 1891, p. 118. Appeals are creatures of the statute; neither joinder in error nor the consent of parties can confer jurisdiction upon this court by appeal. See Harvey v. Travelers Ins. Co., 18 Colo. 354, and cases there cited; also, People v. Richmond, 16 Colo. 274.
The appeal sought to be taken herein is dismissed without prejudice.

Dismissed.